Case: 12-20330       Document: 00512305902         Page: 1     Date Filed: 07/12/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 12, 2013
                                     No. 12-20330
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ROGELIO JAIMES JAIMES VILLANUEVA, also known as Rogelio Villanueva
Jaimes, also known as Rogelio Jaimes Villanueva, also known as Rogelio Jaimes
Vaillanueva,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-703-1


Before WIENER, ELROD, and GRAVES, Circuit Judges.
PER CURIAM:*
       Rogelio Jaimes Jaimes Villanueva challenges the sentence imposed
following his conviction for illegal reentry of a previously deported alien in
violation of 8 U.S.C. § 1326(a) and (b)(2). On appeal, he argues that the district
court erred in treating his prior conviction for sexual assault of a child under
Texas Penal Code § 22.011(a)(2) as a crime of violence under U.S.S.G.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20330    Document: 00512305902     Page: 2   Date Filed: 07/12/2013

                                 No. 12-20330

§ 2L1.2(b)(1)(A)(ii), and as an aggravated felony under § 1326(b)(2), as defined
by 8 U.S.C. § 1101(a)(43)(A). Villanueva’s arguments are foreclosed. See United
States v. Rodriguez, 711 F.3d 541, 562-63 & n.28 (5th Cir. 2013) (en banc),
petition for cert. filed (June 6, 2013) (No. 12-10695). Accordingly, the judgment
of the district court is AFFIRMED.




                                       2